Citation Nr: 1824174	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a bilateral foot disability to include plantar fasciitis.  

3.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and anxiety disorder.  

4.  Entitlement to service connection for a cardiovascular disability to include coronary artery disease and coronary artery bypass graft residuals.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for bilateral lower extremity varicose veins.  

7.  Entitlement to service connection for a gastrointestinal disability to include erosive duodenitis.  

8.  Entitlement to service connection for a toenail disability to include onychomycosis.  

9.  Entitlement to service connection for a urological disability to include urine incontinence.  

10.  Entitlement to an initial compensable rating for dermatitis.  

11.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to June 1980 and from March 2008 to April 2009.  He served in Iraq.  The Veteran had additional duty with the Army Reserve and the Puerto Rico Army Reserve National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for dermatitis, and assigned a percent rating, effective April 18, 2009; and denied service connection for low back pain, bilateral plantar fasciitis, a psychiatric disability, hypertension, bilateral lower extremity varicose veins, erosive duodenitis, onychomycosis, and "urine leakage of undetermined etiology."  In February 2014, the RO denied service connection for coronary artery bypass graft residuals.  In January 2015, the RO reconsidered the claim of service connection for coronary artery bypass graft under 38 C.F.R. § 3.156(b) and again denied the claim.  The Veteran appeared at a November 2015 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

The Veteran asserted at the November 2015 Board hearing that the service-connected disabilities made him unemployable.  When entitlement to a TDIU is raised during the process of rating an underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to TDIU is part of this appeal.


REMAND

The Veteran contends that service connection for lumbar spine, bilateral foot, psychiatric, hypertension, bilateral varicose vein, gastrointestinal, toenail, and urine incontinence disabilities is warranted as the claimed disabilities arose during or as the result of active service in Iraq.  

The record shows that the Veteran was an active member of the Army Reserve and the Puerto Rico Army Reserve National Guard between 1981 and 2012.  The Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and the Puerto Rico Army Reserve National Guard have not been verified and the service medical records associated with that duty have not been requested for incorporation into the record.  

The report of an April 2013 VA gastrointestinal examination states that the Veteran reported receiving ongoing treatment from Dr. Arturi, a private gastroenterologist.  A February 2014 written statement from Jose O. Fernandez-Cuevas, M.D., reports that the Veteran had been diagnosed with a major depressive disorder and an anxiety disorder.  He stated that he had treated the Veteran since December 2009.  Clinical documentation of the cited private treatment is not of record.  Additionally, VA clinical documentation dated after February 2016 is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of a September 2009 VA psychiatric examination states that no psychiatric disability was diagnosed or otherwise identified.  A February 2011 Physical Profile, DA Form 3349, indicates that the Veteran was being treated for depression and anxiety.  A December 2012 psychiatric evaluation from Dr. Fernandez-Cuevas states that the Veteran was diagnosed with recurrent major depression and a chronic anxiety state.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that further VA psychiatric evaluation is needed to adequately resolve the issues raised by the instant appeal.  

The Veteran asserts that service connection for coronary artery disease and associated coronary artery bypass graft residuals is warranted as the cardiovascular disability arose secondary to service-connected obstructive sleep apnea.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for obstructive sleep apnea (OSA) and obstructive respiratory impairment, right shoulder distal supraspinatus tendon incomplete tear residuals, and dermatitis.  

The clinical record is in apparent conflict as to the etiology of the Veteran's cardiovascular disability.  A March 2013 written statement from H. Stella-Estevez, M.D., states that: "it is a well-known clinical fact that cardiovascular disease is worsened and accentuated by untreated OSA;" "it is important to consider in [the Veteran's] case the fact that the symptoms of his OSA were present and untreated since 2008;" and "this could be considered a contributing factor to his coronary artery disease."  The report of a January 2014 VA cardiovascular examination states that the Veteran was diagnosed with coronary artery disease and coronary artery bypass graft residuals.  The examiner opined that OSA and coronary artery disease are not etiologically related and the Veteran's coronary artery disease "is not likely secondary to his service-connected sleep apnea.  A January 2015 VA cardiovascular evaluation indicates that: "there is no evidence that the Veteran had symptoms or complaints due to coronary artery disease prior to his diagnosis of sleep apnea which was made in 2009" and "in the event that the sleep apnea was the cause of his aggravation, we would have expected that his coronary artery disease would have been symptomatic prior to the diagnosis of the sleep apnea and prior to the use of the CPAP as he has been doing after the diagnosis of sleep apnea was done."  Because of the conflicting opinions as to the relationship between the diagnosed cardiovascular disability and the service-connected obstructive sleep apnea, the Board finds that further VA cardiovascular evaluation is needed.  

The Veteran asserts that an initial compensable rating for dermatitis is warranted as the service-connected skin disability is productive of significant physical impairment.  

The Veteran was last provided a VA skin examination in March 2013.  The March 2013 VA examination report found that the service-connected dermatitis involved less than five percent of total body area.  At the November 2015 Board hearing, the Veteran testified that the service-connected dermatitis involved significant portions of his body including the torso, the back, and the upper extremities.  Because of the Veteran's contentions as to the increase in severity of service-connected skin symptoms and because over five years have elapsed since the March 2013VA skin examination, the Board finds that further VA skin evaluation is necessary.  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Because the claim for TDIU is inextricably intertwined with other claims being remanded, the issue of entitlement to TDIU must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or the appropriate service entity and request verification of the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve and the Puerto Rico Army Reserve National Guard and forward all available service medical and personnel records associated with the Veteran's service for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of any lumbar spine, bilateral foot, psychiatric, cardiovascular, hypertension, varicose vein, gastrointestinal, toenail, and urine incontinence disabilities and all treatment for service-connected dermatitis after February 2016 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact Jose O. Fernandez-Cuevas, M.D., Dr. Arturi, and all other identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after February 2016.  

4.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any psychiatric disability and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all psychiatric disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had its onset during active service or is related to any incident of service, including the Veteran's service in Iraq.  

5.  Schedule the Veteran for a VA cardiovascular examination to assist in determining the nature and etiology of any cardiovascular disability and its relationship, if any, to active service or any service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all cardiovascular disabilities found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability had its onset during active service or is related to any incident of service, including the Veteran's service in Iraq.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability had its onset within one year following separation from a period of active service.

(d)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified cardiovascular disability is due to or the result of the obstructive sleep apnea or other service-connected disability.  

(e)  Opine whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the obstructive sleep apnea or other service-connected disability.  

6.  Schedule the Veteran for a VA skin examination to ascertain the current severity of the service-connected dermatitis.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Identify the percentage of both the entire body and exposed areas of the body affected by the service-connected skin disability.  

(b)  Indicate whether the service-connected skin disability is productive of ulceration, extensive exfoliation or crusting, or systemic or nervous manifestations; is exceptionally repugnant; or requires constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

(c)  Discuss the medication treatment used and whether that medication constitutes systemic therapy such as corticosteroids or other immunosuppressive drugs.  

(d)  Discuss the impact of the service-connected skin disability on the Veteran's vocational pursuits and should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

